Amending Budget 1/2010 (Section I, European Parliament) (debate)
The next item is the report by Vladimír Maňka, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure for Amending Budget 1/2010 (Section 1 - European Parliament)
.
We all know full well that it is only through joint efforts at the European level that we will manage to meet the greatest challenges of the 21st century, which are climate change, the risks and cost of raw materials and energy, economic globalisation and threats to our security.
If Europe is to confront these problems, it must have effective and complex instruments at its disposal. The Lisbon Treaty will provide such instruments.
In December, we approved the budget of the European institutions for 2010. For reasons connected with the implementation of the Lisbon Treaty, our work on the budget was not completed in December and it will continue into April. Today we are in the initial stage of the treaty coming into effect, and the EU will need to have adequate funding at its disposal from the outset in order to implement the new policies. The Lisbon Treaty has an impact on the entire range of services of the European Parliament and other institutions. As far as the European Parliament is concerned, codecision making will increase dramatically, covering up to 95% of legislation. Areas such as freedom, security and justice, agriculture, fisheries, research and structural funds have been added. There will be greater use of qualified majority voting in the Council and the creation of a number of new legal foundations in areas such as tourism, sport, energy, civil defence, administration and cooperation. This will all increase the legislative activities of the EU generally, with a significant overall impact on the powers of the European Parliament and its activities, and therefore also on the need to strengthen the administration.
The main priority of the amending budget proposed by the Presidency of the European Parliament in connection with the Lisbon Treaty is to ensure that the European Parliament has sufficient resources to perform its legislative role. Let us recall that the European Parliament set a limit on its own requirements back in 1988. It defined this limit as amounting to 20% of the overall administrative costs of the institutions. In 2006, in negotiations over the multi-year financial framework for 2007-2013, the European Parliament approved this limit as the maximum of the overall administrative costs of the institutions. Since 2006, the costs of the European Parliament have grown in connection with the Statute for Members, entering into effect, even though on the second page of the very same Statute for Members, funding is set aside in Member State budgets. Today, we also need to cover costs arising from the new role of the European Parliament in connection with the Lisbon Treaty entering into force. It has to be said that the spending limit of 20% did not take into account the Statute for Members or the Lisbon Treaty. In spite of the Statute for Members being in the Lisbon Treaty, we in the Committee on Budgets insisted on the European Parliament budget for 2010 adhering to the 20% limit from the original multi-year financial framework. We have also achieved this.
When drafting the 2011 budget, however, we will have to set out the new formula carefully, in order to ensure the sustainability of the budget in the subsequent period. I would like to emphasise that the best way to ensure budget sustainability is to create a budget based on actual needs and not based on inflation indices. Only this approach will ensure that the budget reflects only actual needs, thereby increasing its transparency and efficiency.
on behalf of the PPE Group. - (PT) This amending budget is a result of the entry into force of the Treaty of Lisbon. Parliament has assumed new competences and new responsibilities, so it must have the means to rise to this new challenge. I would like to emphasise that European citizens demand excellent legislation from Parliament and, to secure this, it is important to provide its Members, committees and political groups with the necessary means.
Legal and budgetary standards and good financial discipline are fulfilled in this amending budget. Furthermore, we believe that budgetary discipline and the pursuit of savings are needed more than ever, and European citizens also expect this, in the implementation of this budget. Therefore, we would like to reaffirm the importance of drawing up a zero-based budget which guarantees more rigour and transparency, and we also request information regarding the real fixed expenses of the European Parliament, as a matter of urgency. We also insist on the need for long-term planning in buildings policy, with a view to ensuring budgetary sustainability.
We would also point out that we have reduced the buildings reserve by EUR 4 million. In this way, the total level of the budget now represents 19.99% of the initial heading, heading 5, which was adopted at first reading.
We are certain that these measures will help us to be able to deal with the legitimate concerns, expectations and demands of European citizens.
Madam President, this Amending Budget is primarily practical in nature, its purpose being to adapt Parliament's procedures to the new tasks that it has under the Treaty of Lisbon. One paragraph, however, is a point of principle; it concerns the decision that was made 20 years ago now that Parliament should not take more than 20% of the EU's administrative budget.
This decision will result in us marginally exceeding this limit - but more as a result of technical changes than as a result of a new policy. However, this has given rise to debate concerning the 20% rule. Unless substantial cuts are made, the limit will be exceeded when today's decision has its full impact in 2011. There is good reason to discuss changing this 20% rule, since Parliament's role has changed more than that of other institutions, but we should not abandon this principle without due consideration.
I am thinking mainly of two aspects. Firstly, we must consider the fact that many Member States are currently under extreme pressure to cut staff and salaries. In such a situation, we cannot continue expanding the EU administration regardless. Secondly, we must bear in mind that we allocate the EU's administration budget jointly with the other institutions and that in the 1988 decision, we promised that if we were considering abandoning the 20% rule, then this would only take place following dialogue with the Council. This is especially important in view of the difficult negotiations with the Council that are imminent in respect of the External Action Service, the Financial Regulation, the long-term budget, and so on.
I am voting in favour of the report but, at the same time, I would like to sound a note of warning concerning the future.
(DE) Madam President, ladies and gentlemen, the Treaty of Lisbon strengthens the EU as a whole. It strengthens the involvement of European citizens and it also strengthens the European Parliament. The increase in the status of the European Parliament also brings with it greater legislative obligations. These must be met by each individual Member to the best of his or her knowledge and belief.
In this context, I would also like to mention the slogan of legislative excellence. My 'yes' to the amendment to the Parliamentary budget is conditional. In view of the ever worsening crisis, we need to manage our finances with greater care. However, as parliamentarians, we are also obliged to conduct our legislative work in the best way possible. This dual requirement must be met.
(ES) Madam President, it is proof of the confidence that the Members of this Parliament have in the Committee on Budgets that we are voting for a substantial increase in Parliament's budget, including the Members' parliamentary assistance allowances, and the four or five members of the Committee on Budgets are practically the only people here. This is a good sign that they have confidence in us.
However, the reason why there are two coordinators here from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the European People's Party (Christian Democrats) is to confirm that we fully agree with this increase in the budget as we consider that it does not infringe the standards of austerity that we have imposed on ourselves.
The European Parliament is a very special institution, as my fellow Member, Mr Färm, is well aware. In Sweden or Spain, if we were continually increasing the size of our regions, the number of members of parliament we had and our functions, any Member State would need to increase its parliament's budget.
This is what is happening to the European Parliament, and we therefore need to vote in favour of it.
It is true that in the coming years, we will have to ensure that this expenditure is sustainable, and this will require us to talk seriously about buildings policy and about future policies for staffing and office equipment. All this will have to be considered in the future in the context of sustainability and effective spending.
The Bureau of Parliament and the Committee on Budgets have adopted some dissenting positions, as the Bureau defends the needs of Members and we in the Committee on Budgets defend austerity and the budgetary reality.
I think, however, that the agreement is a good one and that we will be able to adopt it tomorrow without any problems.
Madam President, I speak on behalf of the S&D Group but most Members will recognise the need for extra resources after the Lisbon Treaty. However, there are a number of questions on the timing and the funding of these proposals. Colleagues have raised some of those issues.
There are also other questions. For example, if we are to have extra staff resources, on what evidence is this based? Were figures just plucked from the air? Or, if it was based on evidence, I think we should have been given that evidence.
Also, how will the extra staff for the secretariat be allocated? I think we should have been given that information as well.
I also think that, if we accept the extra assistance allowance of EUR 1 500 per month, we should also look at other costs, costs for extra office space which may be required. In fact, we should be given the global costs for that.
This is going to be a difficult decision for Members tomorrow. It is always controversial when you are asked to give yourselves resources. If we had been given all the information I and my colleagues have been asking for, the decision tomorrow might have been easier for Members to take.
(NL) Given the late hour at which we are discussing this, you might think that our own budget does not tolerate daylight.
Madam President, the Treaty of Lisbon obviously gives us more obligations, more powers and more work, but does that also mean that we need more staff across the board for committees, groups and individual members? I have my doubts. I think that, if we want to be more politic and efficient in the way we work, we can best do that within the confines of the current budget.
Finally, Madam President, there seem to be a number of steps that we need to take. We are not just talking about a one-off increase this year, because it appears that we will increase the budget next year as well, and my group is not in favour of that. If we now agree to an increase because of the Treaty of Lisbon, then this is the only occasion on which we can use that argument. As far as we are concerned, this has to be a one-off increase, not a further one next year and another one the year after. All that would achieve is to mean we would need more buildings.
(RO) Legislative excellence is a priority for Parliament, and MEPs, committees and political groups need to be offered sufficient resources for achieving this. The new administrative expenditure incurred by implementing the provisions of the Treaty of Lisbon is now included in Parliament's budget. In addition, the report also emphasises the importance of the extended legislative role which Parliament has and, therefore, the need for additional financial resources to satisfy this remit. Specific actions need to be taken to ensure a stable budget by drafting a zero-based budget policy and long-term planning for meeting Parliament's requirements in terms of buildings policy.
I think that the overall reference for Parliament's budget should continue to be the original programming of the multiannual financial framework in order to ensure that its interests are safeguarded while also maintaining budgetary discipline. At the same time, I believe that the traditional 20% limit must be maintained and I must welcome that a consensus has been reached on not exceeding this limit in this case. I also support the idea that actions aiming to secure budgetary sustainability in future years should be taken, while reaffirming the importance of drafting a budget policy that will ensure greater rigour. I also believe that transparency is required, which therefore means providing clear information about the overall volume of fixed expenses in the European Parliament's budget.
(DE) Madam President, at the end of the procedure, I would like to say that the European Parliament has dealt with this matter in a very responsible way. I would like to thank the Bureau in particular for finding a way to respect the upper limit of 20%. During an economic crisis, it is important for all of us to be as careful as possible with taxpayers' money, but nevertheless to ensure that MEPs are provided with good and efficient resources. The EUR 4 million savings on buildings should not prevent us from using the existing resources to make our building one of the most modern buildings in the world so that we can work as efficiently as possible for our citizens.
At this point I would like to thank all of you, ladies and gentlemen, for your views and speeches, and also for seeking a solution within the committee.
I would like to say that in the 2010 budget, we have established systemic measures that can bring financial savings and reduce the pressure on our spending limits. In October last year, we agreed at the conciliation procedure that an administrative audit would be carried out in the European Parliament this year in the INLO Directorate-General and the security service. The aim is to assess whether resources are being used in the best possible way. The audit results should be a point of departure for further progress and greater efficiency. I see further potential savings in the better use of our own resources within the interpreting services or in the area of teleworking. I am expecting up-to-date information from the European Parliament and the other institutions on how they plan to make use of temporarily unexploited resources, not only in the language services but also in rented office space, copying services, etc. I firmly believe that savings in the budget will be achieved through the medium-term strategy in the area of assets and buildings, which will contribute to the sustainability of the EP budget. The European Parliament administration will present the strategy to us in a few days' time. Ladies and gentlemen, I would like to express my thanks once again for your cooperation and for your responsible attitude to this issue.
The debate is closed.
The vote will take place on Thursday, 25 February 2010.
I would like to thank you all. My thanks also to our technicians and interpreters for eventually getting us through the evening.
Written statements (Rule 149)
I congratulate Mr Manka on his successful negotiations in view of the very tight framework for the 2010 budget. In addition to thoroughly justifiable and necessary adjustments to the personnel and building policies of the EP, there is the, in my opinion, thorny issue of the planned increase in the secretarial allowance by EUR 1 500. It is unfortunate that, for procedural reasons, it is not possible to vote separately on this, as the increase in the secretarial allowance for MEPs from May 2010 decided on by the Bureau is inappropriate at a time of financial crisis. It is certainly the case that, under the Treaty of Lisbon, which has recently entered into force, Parliament will, overall, need extra capacity for legislative work, but after the introduction of the assistants statute from the beginning of the current parliamentary term, there is still no proof whatsoever that MEPs actually need more assistants. Furthermore, the 'purchasing power' of the additional money is very different in comparison in the individual Member States and this should also be taken into account in a report that is still to be drawn up on the results following the introduction of the new rules for MEPs assistants. In view of the current very limited space and working facilities in Parliament, it is also to be feared that the increase in the secretarial allowance by EUR 1 500 adopted today will already create the conditions for further increases, demands and future working facilities. In light of this, the German Liberal Party (FDP) in the European Parliament will abstain.
This budgetary amendment provides a response to a real need. In the wake of the entry into force of the Treaty of Lisbon, the European Parliament's powers have increased substantially in a host of areas. The direct consequence of this expansion is a much larger volume of work, the quality of which must be to the highest legislative standard. It is not a case of us asking for money for ourselves, as alleged by the press. However, we need to provide the institution of the European Parliament with the necessary resources to meet European citizens' expectations of this forum.
in writing. - (EL) I, too, should like to thank the rapporteur for his work. Without doubt, the increased powers granted to the European Parliament under the Treaty of Lisbon enhance the role of the European Parliament considerably and formulate tangible and effective responses to the expectations of European citizens. At the same time, however, the increase in its range of activities has created additional requirements in terms of more personnel, both in the administration of the European Parliament and in the political groups and offices of MEPs. The amendment to the European Parliament's budget was not only expected, but was also necessary if we want the European Parliament to respond effectively to its new responsibilities, which further strengthen its democratic credentials. I would remind the House that a similar amendment was made to the Council's budget in order to meet its administrative requirements when the institution of President of the European Council was created and similar proposals to amend the European Commission's budget are expected. Approval of this amendment will allow both the administration of Parliament and the political groups and MEPs to respond better and more efficiently to the new requirements.